OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08547 Pioneer Independence Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Independence Fund Schedule of Investments 3/31/2012 (unaudited) Principal Amount ($) S&P/Moody's Ratings (unaudited) Value CONVERTIBLE CORPORATE BONDS - 0.4% Transportation - 0.4% Marine - 0.4% NR/NR DryShips, Inc., 5.0%, 12/1/14 $ Total Transportation $ TOTAL CONVERTIBLE CORPORATE BONDS (Cost $4,117,125) $ Shares COMMON STOCKS - 95.6% Energy - 8.9% Oil & Gas Drilling - 1.3% Ensco Plc (A.D.R.) $ Oil & Gas Equipment & Services - 1.4% National Oilwell Varco, Inc. $ Oil & Gas Exploration & Production - 6.2% Anadarko Petroleum Corp. $ Cabot Oil & Gas Corp. EQT Corp. Range Resources Corp. Southwestern Energy Co. * $ Total Energy $ Materials - 3.5% Fertilizers & Agricultural Chemicals - 0.4% The Mosaic Co. $ Industrial Gases - 1.1% Praxair, Inc. $ Diversified Metals & Mining - 2.0% Freeport-McMoRan Copper & Gold, Inc. $ Total Materials $ Capital Goods - 9.6% Aerospace & Defense - 5.6% Precision Castparts Corp. $ Textron, Inc. United Technologies Corp. $ Construction & Engineering - 1.2% KBR, Inc. $ Electrical Components & Equipment - 0.4% Rockwell Automation, Inc. $ Construction & Farm Machinery & Heavy Trucks - 1.3% Cummins, Inc. $ The Manitowoc Co, Inc. $ Industrial Machinery - 1.1% SPX Corp. $ Total Capital Goods $ Transportation - 0.9% Air Freight & Logistics - 0.9% FedEx Corp. $ Total Transportation $ Automobiles & Components - 1.2% Auto Parts & Equipment - 1.2% Johnson Controls, Inc. $ Lear Corp. $ Total Automobiles & Components $ Consumer Services - 7.6% Casinos & Gaming - 2.2% Las Vegas Sands Corp. $ Hotels, Resorts & Cruise Lines - 2.2% Royal Caribbean Cruises, Ltd. $ Starwood Hotels & Resorts Worldwide, Inc. $ Restaurants - 3.2% McDonald's Corp. $ Starbucks Corp. $ Total Consumer Services $ Media - 1.5% Cable & Satellite - 1.5% Comcast Corp. $ Total Media $ Retailing - 1.4% Internet Retail - 1.4% Amazon.com, Inc. * $ Total Retailing $ Food & Staples Retailing - 2.7% Drug Retail - 2.7% CVS Caremark Corp. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 5.8% Brewers - 1.1% Anheuser-Busch InBev NV (A.D.R.) $ Soft Drinks - 1.9% Fomento Economico Mexicano SAB de CV (A.D.R.) $ Packaged Foods & Meats - 1.3% Nestle SA (A.D.R.) $ Tobacco - 1.5% Altria Group, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 3.4% Household Products - 1.9% Colgate-Palmolive Co. $ Personal Products - 1.5% The Estee Lauder Companies, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 0.9% Health Care Equipment - 0.9% Insulet Corp. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 13.0% Biotechnology - 5.9% Alexion Pharmaceuticals, Inc. * $ Celgene Corp. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 7.1% Allergan, Inc./United States $ Medicis Pharmaceutical Corp. Mylan, Inc./PA * Salix Pharmaceuticals, Ltd. * Shire Plc (A.D.R.) Teva Pharmaceutical Industries, Ltd. (A.D.R.) $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Diversified Financials - 5.1% Other Diversified Financial Services - 2.0% Citigroup, Inc. $ JPMorgan Chase & Co. $ Consumer Finance - 3.1% American Express Co. $ Capital One Financial Corp. $ Total Diversified Financials $ Software & Services - 6.8% Data Processing & Outsourced Services - 2.2% Mastercard, Inc. $ Application Software - 2.8% Informatica Corp. * $ TIBCO Software, Inc. * $ Systems Software - 1.8% Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 18.4% Communications Equipment - 5.3% Cisco Systems, Inc. $ F5 Networks, Inc. * QUALCOMM, Inc. $ Computer Hardware - 6.3% Apple, Inc. * $ Computer Storage & Peripherals - 6.8% EMC Corp./MA * $ NetApp, Inc. * Western Digital Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.9% Semiconductor Equipment - 0.8% ASML Holding NV (A.D.R.) $ Semiconductors - 4.1% Analog Devices, Inc. $ Broadcom Corp. Texas Instruments, Inc. $ Total Semiconductors & Semiconductor Equipment $ TOTAL COMMON STOCKS (Cost $618,649,117) $ TOTAL INVESTMENT IN SECURITIES - 96.0% (Cost $622,766,242) (a) $ OTHER ASSETS & LIABILITIES - 4.0% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. NR Not rated by either S&P or Moody's. (A.D.R.) American Depositary Receipts. (a) At March 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $624,312,744 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 31, 2012, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Convertible Corporate Bond $
